—Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered July 1, 1981, convicting him of robbery in the first degree (two counts), criminal use of a firearm in the first degree *482and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed. (See People v Lane, 56 NY2d 1; People v Jenkins, 50 NY2d 981; People v Peterson, 35 NY2d 659; People v Hallingquest, 79 AD2d 1010.) Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.